Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-18 have been examined in this application.
The filling date of this application number recited above is November 13, 2018. Domestic Benefit/National Stage Information has been claimed for PCT application number 62/585,373 in the Application Data Sheet, therefore the examination will be undertaken in consideration of November 13, 2017, as the priority date. 
The information disclosure statement (IDS) submitted on July 30, 2020, was filed after the mailing date of the first office action (Non-Final Rejection) on June 15, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea, Mathematical Concept and/or Certain Method of Organizing Human Activity. The 
As per Claim 1, the claim recites “a system, comprising:
produce a plurality of signals related to a physiology of a first individual;
receive the plurality of signals from the plurality of sensors and to generate a plurality of data streams related to the physiology of the first individual based on the plurality of signals;
and receive the plurality of data streams, wherein further:
derive a derivative of each of the plurality of data streams, derive a plurality of physiological parameters from the plurality of data streams, continuously derive one or more morbidity or mortality associated parameters based on the plurality of physiological parameters, derive changes in the morbidity or mortality associated parameters from a lifestyle intervention performed by the first individual;
and transmit the morbidity or mortality associated parameters and the changes to the first individual or a permitted third party.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to mathematical concepts and/or certain method of organizing human activity by performing fundamental economic practice. The method recited above is calculating morbidity or mortality parameter based on the received data, which is physiological parameters. As disclosed in Specifications [12] the method is gathering data to perform calculations, which is an abstract idea. Additionally, 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “wearable device”, “sensors”, “devices”, “cloud computing device”, and “computing devices” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. As disclosed in Specifications [10; 22; 23; 41] the wearable device, sensors, and devices are disclosed as generic computer components, with mere instructions to implement an abstract idea on a computer, wherein these generic computer components are performing generic functions, such as: produce signals, receive signals, derive signals, and transmit data. Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein the morbidity or mortality associated parameters are replaced with the plurality of physiological parameters in the context of ranges associated with increasing or decreasing levels of mortality.”
Claim 3 recites “wherein the permitted third party is an insurance provider and the individual is a subscriber to the insurance provider, and wherein the morbidity or mortality associated parameters are used to determine at least one of a premium, a benefit, and a reward for the individual.”
Claim 4 recites “derive the derivative of each of the plurality of data streams; and transmit at least one of the plurality of data streams and the plurality of derivatives of the data streams to the cloud computing device.”
Claim 5 recites “derive a plurality of behavioral parameters from the plurality of data streams, wherein at least one of the morbidity associated parameters and the mortality associated parameters of the first individual is expressed as at least one of:
(i) the plurality of physiological parameters or the plurality of behavioral parameters relative to a reference value of at least one of the plurality of physiological parameters or the plurality of behavioral parameters, the reference value for a particular physiological parameter or particular behavioral parameter being associated with a reference risk level for the particular physiological parameter or particular behavioral parameter,
(ii) a mortality or morbidity hazard ratio with respect to a behavioral parameter or a physiological parameter,
(iii) a relative risk with respect to a behavioral parameter or a physiological parameter, or
(iv) a score expressing an ordering of an increasing or decreasing level of a mortality or morbidity risk.”
Claim 6 recites “determine an estimated combined mortality associated parameter or an estimated combined morbidity associated parameter based on at least one of the plurality of physiological parameters and the plurality of behavioral parameters, wherein the estimated combined mortality associated parameter or combined morbidity associated parameter is determined using at least one of a first model and a second model, wherein the first model incorporates and de-confounds at least two of the plurality of physiological parameters or the plurality of behavioral parameters, and wherein the second model incorporates and de-correlates at least a first one of a first subset of the plurality of physiological parameters or plurality of behavioral parameters with respect to a second one of a second subset of the plurality of physiological parameters or the plurality of behavioral parameters; determine the morbidity or mortality associated parameters based on different models, wherein the different models are based on the first and second subsets of the plurality of physiological parameters or the plurality of behavioral parameters; and combine the mortality or morbidity associated parameters produced by said separate models into the combined mortality parameter or the combined morbidity associated parameter.”
Claim 7 recites “wherein the first individual and a second individual are each part of a social network having a lifestyle plan, and wherein at least one of the combined morbidity associated parameter, the combined mortality associated parameter, and the plurality of physiological parameters and behavioral parameters is used to evaluate progress on the lifestyle plan, to project the benefit of a change to the lifestyle plan, or to compute an alternative lifestyle plan.”
Claim 8 recites “adjust a parameter of a model for computing life expectancy of the first individual by adjusting the overall risk modification value of the first individual, and determine a life expectancy value for the individual based on the adjusted parameter, wherein the parameter determines an estimated chance of the first individual surviving to the life expectancy value using the morbidity risk to quantify a chance of disability of the first individual.”
Claim 9 recites “determine a second risk modification factor for a particular age of a second individual different from the first individual, wherein the age of the second individual is different from the age of the first individual, and wherein the second risk modification factor is based on an aging model to predict one or more age related changes of the plurality of physiological parameters.”
Claim 10 recites “wherein at least one of the first device, the second device, and the cloud computing platform is further configured to determine a second risk modification factor based on genetic data of the individual.”
Claim 11 recites “wherein at least one of the first device, the second device, and the cloud computing platform is further configured to: calculate an estimated benefit of a plurality of behavioral choices for the first individual from the plurality of data streams based on at least one of the combined morbidity associated parameter or the combined mortality associated parameter.”
Claim 12 recites “wherein at least one of the first device, the second device, and the cloud computing platform is further configured to: calculate a projection of at least one of a first risk and a first benefit associated with a range of different planned lifestyle choices for the individual based on at least one of the combined morbidity associated parameter and the combined mortality associated parameter.”
Claim 13 recites “wherein the at least one of the morbidity associated parameter or mortality associated parameter provides a score for the individual.”
Claim 14 recites “wherein the at least one of the morbidity associated parameter or the mortality associated parameter is expressed as a biological age associated with a reference group for which the at least one of the morbidity associated parameter and mortality associated parameter would attain the same value.”
Claim 15 recites “receive data from a consented third party for deriving at least one of the plurality of behavioral parameters, the plurality of physiological parameters, and a plurality of medical parameters; and using the received data to determine at least one of the plurality of mortality associated parameters, morbidity associated parameters, a combined mortality associated parameter, and a combined morbidity associated parameter.”
Claim 16 recites “wherein the life style interventions comprise exercise programs, health supplements, and diets.”
Claim 17 recites “wherein at least one of the plurality of signals related to a physiology of a first individual relates to VO2max.”
Claim 18 recites “wherein one of the first device, the second device, or the cloud computing device is further configured to incorporate genomic data of the first individual or hazard rates based on matching demographics of the first individual to determine the morbidity or mortality associated parameters and the changes.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited fundamental economic practice, and are therefore rejected for at least the same rationale as applied to their parent claim above; therefore they still recite abstract ideas.
	Claims 2-18, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-18 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Soto et al. (U.S. 2016/0354039) in view of Simpson et al. (U.S. 2016/0324463).

As per Claim 1, Soto discloses a system, comprising:
a wearable device for use by a first individual, the wearable device comprising a plurality of sensors configured to produce a plurality of signals related to a physiology of a first individual (See Figure 1A – 122B as disclosed [0058] “Examples of sensors may include … a wearable device 122B (e.g., a smartwatch with sensors that detect heart rates, blood oxygen levels, etc., a glucose measuring sensor, Holter, Event, and/or MCT sensors to detect heart arrhythmias, sensors to detect amount of walking or other physical activity, etc.)”);
a first device configured to receive the plurality of signals from the plurality of sensors and to generate a plurality of data streams related to the physiology of the first individual based on the plurality of signals ([0057 lines 16-19] "The sensors may wirelessly communicate with, and transmit sensor data to another local device (e.g., a user mobile phone, tablet computer, laptop computer, or other networked device), ..." and see also Figure 1B disclosing a process of receiving data from sensors (step 204) as disclosed [0076] “For example, optionally a determination may be made as to whether the model execution system 100 has received new sensor data from sensors associated with a patient”, executing rules and models (steps 206 and 210), then take action according to the received sensor data (step 214), as disclosed [0078] “For example, if the model execution indicates that a patient is at a significantly heightened risk of needing a hospital admission for a predicted medical event (e.g., a heart attack), the system may generate an electronic notification)”, which the example as disclosed generates a notification in regards to the received and analyzed sensor data); and
a second device different from the first device and configured to receive the plurality of data streams … (Action Engine 103 of model execution system 100 from Figure 1A generates and transmits notifications or modifications to another device, as disclosed [0074] “As similarly discussed above, example actions may include the generation and transmission of notifications/alerts and/or modification of the performance of one or more medical devices. The notification may be in the form of an email, a short message (e.g., an SMS text message or an MMS multimedia message), an automated phone call, an alert provided via a dedicated application, etc. provided to or via a terminal of the patient” which means a separate device (patient terminal, patient device, or a medical device) receives the data stream (notifications or modifications), which is further disclosed in another example in [0078] “For example, if the model execution indicates that a patient is at a significantly heightened risk of needing a hospital admission for a predicted medical event (e.g., a heart attack), the system may generate an electronic notification and transmit the notification to one or more destinations (e.g., devices or accounts associated with the patient)”), 
wherein at least one of the first device, the second device, or the cloud computing device is further configured to:
derive a derivative of each of the plurality of data streams, derive a plurality of physiological parameters from the plurality of data streams, … derive one or more morbidity or mortality associated parameters based on the plurality of physiological parameters … ([0053 lines 1-5] "The models may be automatically executed in response to receiving a critical or threshold mass of certain types of data, such as patient data. For example, the data may be received from one or more remote sensors, such as physiological sensors" and [0059 lines 1-5] "A sensor data processing module 108 may be used to pre-process data received from sensors. The sensor data processing module 108 may provide a data mapping service that readies the data for subsequent funneling into a specified model for execution" by which the data is used for modeling as shown in Figures 2-9, using the Seattle Angina Questionnaire and Kaplan-Meier method as disclosed under Example 2 [0140 lines 9-17] "Statistical curves for all cause mortality were calculated using Kaplan-Meier analysis ... Predictive models were developed for one year mortality and ACS hospitalization, by logistic regression", see also Example 5 - John Doe disclosed in [0156] which uses the models and tables to provide mortality risk), 
derive changes in the morbidity or mortality associated parameters from a lifestyle intervention performed by the first individual ([0119] “In these contexts, demographic data means descriptive information that could be used to characterize or classify a person in a statistically meaningful way, for example, … smoking habits, … or drinking habits” and also [0136] “cardiac risk factors including … smoking history” which the individual’s smoking habits or smoking history are taken into account for determining morbidity or mortality associated parameters), and
transmit the morbidity or mortality associated parameters and the changes to one or more computing devices of the first individual or a permitted third party ([0055 lines 1-11] "For example, if the model execution indicates that a patient is at a significantly heightened risk of needing a hospital admission for a predicted medical event (e.g., a heart attack, heart failure exacerbation, etc.), the system may generate an electronic notification and transmit the notification to one or more destinations (e.g., the patient, the patient's healthcare provider, a patient family member, a patient caretaker, etc.). The notification may be in the form of an email, a short message (e.g., an SMS text message or an MMS multimedia message), an automated phone call, an alert provided via a dedicated application, etc." see also Figure 33 which is disclosed in [0221]).
Soto fails to explicitly disclose, but Simpson discloses:
a second device different from the first device and configured to receive the plurality of data streams, wherein the second device is configured to be in communication with a cloud computing device ([0085 lines 17-19] "The method may further include transmitting the output to a cloud connected entity" and [0225 lines 1-3] "Outputs can also be transmitted via an appropriate communications protocol to cloud-connected health insurance carriers or administrators of wellness programs"),
wherein at least one of the first device, the second device, or the cloud computing device is further configured to:
continuously derive one or more morbidity or mortality associated parameters based on the plurality of physiological parameters ([0080] “The monitoring and storing may be performed at least in part by a continuous analyte monitor” and also [0013] “The monitoring and storing may be performed by a continuous glucose monitor” wherein Figure 11 displays a continuous glucose information with thresholds separating into different zones (e.g. safe, warning, danger zones), and also Figure 26 displaying various screens for a continuous monitoring application, which continuously displays the user of current glucose level, with separated zones (e.g. safe, warning, danger zones), wherein the displayed data is derived from various physiological parameters, such as activity data determining heart rate [0045] and other data determining sleeping state [0189] – see Figure 1 step 14), and
derive changes in the morbidity or mortality associated parameters from a lifestyle intervention performed by the first individual ([0175] “By seeing how the change to the user's routine affects the analyte level or other aspects of a patient's health, conclusions may be drawn as to the usefulness of the change to the user, and such conclusions can be manifested within the various outputs. As such, the perturbation can be initiated by the user who interacts with the computing environment, the computing environment in signal communication with the analyte sensor and receiving data therefrom, and in this way the user can initiate a program to learn how to better their health. For example, a user may desire to learn more about the effect of food on their health. Alternatively, the user may desire to learn more about the effect of exercise on their health” wherein [0065] “The method may further include monitoring other data about the user, and the analyzing or evaluating steps, or both, may be based on the analyte concentration data and the other data. The other data may include activity data, such as may be received from an accelerometer or a GPS device. The activity data may indicate an activity level, and the same may be selected from the group consisting of: sleeping, sedentary, light activity, medium activity, or strenuous activity” which the other data, or activity data, includes lifestyle intervention such as sleeping and activities (e.g. exercises). See also [0039] “The activity data may be received from an accelerometer or GPS. The activity data may be received from an exercise machine or a heart rate monitor or the like”. Additionally, meal data is included as other data, as disclosed [0015] “The other data may include meal data” wherein [0017] “The analyzing and evaluating may include determining a glycemic impact of the meal data … The evaluating may include evaluating the effect of the meal data on the glucose concentration data”. See also Figure 26A with buttons “Enter Activity”, “Take Medication”, and “Enter Meal” which updates the glucose level).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize cloud communication, continuous data derivation, and deriving data from lifestyle intervention, such as sleep, activity, and meal data, as in Simpson in the system executing the method of Soto, wherein the second device in Soto can also be a cloud-based system as disclosed [0056 lines 4-7] "The model execution system 100 may be a cloud-based system comprising one or more co-located or geographically separated servers. The sources may be local to the model execution system 100 and/or may be accessed over a network (e.g., the Internet, a local area network, a cellular network, etc.)", and the system in Soto also discloses of deriving data based on physiological parameters and lifestyle intervention, such as smoking, which can be updated in real-time as disclosed [0012] “Furthermore, some configurations of the system may use risk models to analyze real-time biometric data to identify imminent adverse health risks”, with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 2, Soto discloses the system of claim 1, wherein the morbidity or mortality associated parameters are replaced with the plurality of physiological parameters in the context of ranges associated with increasing or decreasing levels of mortality (See Figure 7 and Figure 8 which discloses regions of mortality of the plot of scores, wherein the scores are determined by various measures including physiological parameters as disclosed in claim 1).

As per Claim 3, Soto fails to explicitly disclose, but Simpson discloses the system of claim 1, wherein the permitted third party is an insurance provider and the individual is a subscriber to the insurance provider, and wherein the morbidity or mortality associated parameters are used to determine at least one of a premium, a benefit, and a reward for the individual ([0225 lines 8-11] "In some cases, insurance companies may be enabled to lower premiums or increase benefits or provide other benefits to users if the users show a certain level of glycemic performance").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize insurance determination as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 4, Soto fails to explicitly disclose, but Simpson discloses the system of claim 1, wherein at least one of the first device and the second device is configured to:
derive the derivative of each of the plurality of data streams ([0217 lines 1-6] "In many cases the displayed output will include summary metrics (step 48). As noted these need not be quantitative, but rather can also be qualitative, and can provide an observance on the evaluation, and in some cases commentary on the user's result of following the selected program" wherein [0218 lines 1-4] "The displayed output may include consideration and display of glycemic index or other data about food, e.g., caloric content. The displayed output may also include data in which such are personalized to a user"); and
transmit at least one of the plurality of data streams and the plurality of derivatives of the data streams to the cloud computing device ([0225 lines 1-3] "Outputs can also be transmitted via an appropriate communications protocol to cloud-connected health insurance carriers or administrators of wellness programs").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize deriving and transmitting data stream as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 5, Soto discloses the system of claim 4, wherein at least one of the first device, the second device, or the cloud computing device is further configured to: derive a plurality of behavioral parameters from the plurality of data streams, wherein at least one of the morbidity associated parameters and the mortality associated parameters of the first individual is expressed as at least one of: (iv) a score expressing an ordering of an increasing or decreasing level of a mortality or morbidity risk (See Figure 7 and Figure 8 which discloses regions of mortality of the plot of scores, wherein the scores are determined by various measures including physiological parameters as disclosed in claim 1).

As per Claim 6, Soto discloses the system of claim 5, wherein at least one of the first device, the second device, or the cloud computing device is further configured to:
determine an estimated combined mortality associated parameter or an estimated combined morbidity associated parameter based on at least one of the plurality of physiological parameters and the plurality of behavioral parameters, wherein the estimated combined mortality associated parameter or combined morbidity associated parameter is determined using at least one of a first model and a second model ([0124 lines 1-6 and lines 14-19] "The data-gathering step 104 may proceed over a period of time, such that the survey responses 106 may continually update throughout this period, with the initial response forming a baseline. The survey responses are scored by a suitable scoring system, and the data is subjected to statistical processing in steps 110 and 112 ... Demographic data and clinical data may be used to correct outcomes for factors that are not directly related to the medical condition that is the focus of the medical information survey, such as by correcting overall mortality in a cardiac study for mortality arising from diabetes"),
wherein the first model incorporates and de-confounds at least two of the plurality of physiological parameters or the plurality of behavioral parameters, and wherein the second model incorporates and de-correlates at least a first one of a first subset of the plurality of physiological parameters or plurality of behavioral parameters with respect to a second one of a second subset of the plurality of physiological parameters or the plurality of behavioral parameters ([0063 lines 1-10] "The rule execution engine 106 may determine, for a given patient, when one or more models are to be executed by the model execution engine 104. The determination may be based at least in part on whether certain new patient data has been received, and optionally the quantity and type of new patient data. For example, data thresholds may be defined for one or more data sources, where if certain data thresholds or met or exceed one or more models are executed. Optionally, each data source and/or data source type may be assigned its own threshold" wherein the rules based on the data quantity and/or threshold of each data source causes the model execution as disclosed by Boolean equation in paragraphs [0064-0072]);
determine the morbidity or mortality associated parameters based on different models, wherein the different models are based on the first and second subsets of the plurality of physiological parameters or the plurality of behavioral parameters ([0141 lines 1-5] "Three models were constructed for each of the adverse outcomes including mortality and hospitalization. The first model included only SAQ domain scores. The second model included only demographic data and clinical variables"); and
combine the mortality or morbidity associated parameters produced by said separate models into the combined mortality parameter or the combined morbidity associated parameter ([0141 lines 11-14] "A final model was developed by combining significant variables from the first two models to estimate the incremental prognostic value of the SAQ score above demographic and clinical characteristics alone").

As per Claim 7, Soto fails to explicitly disclose, but Simpson discloses the system of claim 6, wherein the first individual and a second individual are each part of a social network having a lifestyle plan, and wherein at least one of the combined morbidity associated parameter, the combined mortality associated parameter, and the plurality of physiological parameters and behavioral parameters is used to evaluate progress on the lifestyle plan, to project the benefit of a change to the lifestyle plan, or to compute an alternative lifestyle plan (Various paragraphs such as [0019; 0216; 0221]  discloses of obtaining data and/or posting onto the user's social network which is inherent that the user is part of a social network, wherein [0221 lines 15-19] "For example, if a subject user has a glucose level in a danger zone, or is suffering from a severe excursion, the "share" functionality may be employed by either the subject user or a caregiver to contact the subject user and help motivate them to make better or alternate behavior choices").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize lifestyle plan as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 10, Soto discloses the system of claim 6, wherein at least one of the first device, the second device, and the cloud computing platform is further configured to determine a second risk modification factor based on genetic data of the individual ([0132] "Demographic or clinical data not directly linked to health status information was shown to have statistical significance in using health status data to assess outcomes including morbidity and ACS hospital admission. Data was collected from the survey respondents who were asked to provide information including: [0133] gender").

As per Claim 11, Soto fails to explicitly disclose, but Simpson discloses the system of claim 6, wherein at least one of the first device, the second device, and the cloud computing platform is further configured to: calculate an estimated benefit of a plurality of behavioral choices for the first individual from the plurality of data streams based on at least one of the combined morbidity associated parameter or the combined mortality associated parameter ([0009 lines 4-14] "Users may learn about how food and/or exercise affects their glucose level and other physiological parameters, as well as overall health. In some cases, the user selects a program or a challenge to try; in other cases, a computing environment embodying the system suggests programs to try, including on the basis of pattern recognition, i.e., by the computing environment determining how a user could improve a detected pattern in some way. In this way, users such as type II diabetics or even users who are nondiabetic or prediabetic may learn healthy habits to benefit their health").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize estimated benefit as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 12, Soto fails to explicitly disclose, but Simpson discloses the system of claim 5, wherein at least one of the first device, the second device, and the cloud computing platform is further configured to: calculate a projection of at least one of a first risk and a first benefit associated with a range of different planned lifestyle choices for the individual based on at least one of the combined morbidity associated parameter and the combined mortality associated parameter ([0291 lines 12-16] "In this way, a user can more easily and effectively learn how to modify their behavior based on their own unique physiology and lifestyle patterns in order to improve their health without the complexities and costs associated with a clinical professional" wherein [0292 lines 1-5] "As a particular example, phase (or level) 1 may be employed to assist the user in better learning about the effects of exercise. Consequently, the program may call for the user to perform a run three times per week and to observe what the effect of the run is on the user's glucose level").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize projection calculation as in Simpson in the system executing the method of Soto with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 13, Soto discloses the system of claim 5, wherein the at least one of the morbidity associated parameter or mortality associated parameter provides a score for the individual ([0156 lines 5-8] "John dutifully provides a response, which is scanned and scored electronically in accord with the personal input step 118 of FIG. 1C. The score places John in a severe range for physical limitation and a severe range for angina frequency").

As per Claim 14, Soto discloses the system of claim 5, wherein the at least one of the morbidity associated parameter or the mortality associated parameter is expressed as a biological age associated with a reference group for which the at least one of the morbidity associated parameter and mortality associated parameter would attain the same value ([0119 lines 17-20] "In these contexts, demographic data means descriptive information that could be used to characterize or classify a person in a statistically meaningful way, for example, age" wherein for the models constructed for mortality associates age as included in Table 1).

As per Claim 15, Soto discloses the system of claim 5, wherein at least one of the first device, the second device, and the cloud computing platform is further configured to:
receive data from a consented third party for deriving at least one of the plurality of behavioral parameters, the plurality of physiological parameters, and a plurality of medical parameters ([0057 lines 1-7] "The sources may include one or more ... data entry from one or more terminals 126 (e.g., a patient or health provider smart phone, laptop computer, desktop computer, networked television, or other networked device)" wherein a health provider is a consented third party); and
using the received data to determine at least one of the plurality of mortality associated parameters, morbidity associated parameters, a combined mortality associated parameter, and a combined morbidity associated parameter ([0053 lines 1-5] "The models may be automatically executed in response to receiving a critical or threshold mass of certain types of data, such as patient data. For example, the data may be received from one or more remote sensors, such as physiological sensors" and [0059 lines 1-5] "A sensor data processing module 108 may be used to pre-process data received from sensors. The sensor data processing module 108 may provide a data mapping service that readies the data for subsequent funneling into a specified model for execution" by which the data is used for modeling as shown in Figures 2-9, using the Seattle Angina Questionnaire and Kaplan-Meier method as disclosed under Example 2 [0140 lines 9-17] "Statistical curves for all cause mortality were calculated using Kaplan-Meier analysis ... Predictive models were developed for one year mortality and ACS hospitalization, by logistic regression", see also Example 5 - John Doe disclosed in [0156] which uses the models and tables to provide mortality risk).

As per Claim 16, Soto fails to explicitly disclose, but Simpson discloses the system of claim 1, wherein the life style interventions comprise exercise programs, health supplements, and diets ([0225] “The outputs can indicate the effects of, e.g., medication, diet, exercise, or other aspects of a user's lifestyle” and see also Figure 26A with buttons “Enter Activity”, “Take Medication”, and “Enter Meal” which updates the glucose level).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize lifestyle interventions as in Simpson in the system executing the method of Soto, wherein the system of Soto discloses of taking lifestyle intervention data, such as smoking, into account for modeling and analyzing data, with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 17, Soto fails to explicitly disclose, but Simpson discloses the system of claim 1, wherein at least one of the plurality of signals related to a physiology of a first individual relates to VO2max ([0046] “Where the selected program is to lose a predetermined number of pounds, the method may further include receiving data about a weight of the user prior to the program, and the evaluating step may evaluate a current weight of the user and the weight of the user prior to the program against the predetermined number of pounds” wherein a weight is related to VO2max, as disclosed in Specifications [37] “Factors such as exercise behavior and weight vary to create the different VO2max values”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize VO2max related data as in Simpson in the system executing the method of Soto, wherein the system of Soto also discloses of other data including a ratio of VCO2 and VO2 in [0039], [0371], and [0411], with the motivation of offering to [0009] better engage users and be a more effective tool to achieve the desired benefit and clinical outcomes as taught by Simpson over that of Soto.

As per Claim 18, Soto discloses the system of claim 1, wherein one of the first device, the second device, or the cloud computing device is further configured to incorporate genomic data of the first individual or hazard rates based on matching demographics of the first individual to determine the morbidity or mortality associated parameters and the changes ([0052] “For example, a model may predict the likelihood of death based on age, presence of congestive heart failure, and health status” and see also Figure 16 – step 1604 which includes identifying the demographics of the patient, such as age, and genomic data, such as sex, as disclosed in [0180] “Processor 1504 identifies an individual patient's disease state and demographics of the individual patient comprising age, sex, … disease severity, symptoms and clinical setting, in step 1604”, and step 1610 as disclosed [0180] “Processor 1504 assesses a set of clinical data from a population of patients having similar demographics to the individual patient to provide a library of specific projected health outcomes for each different treatment, in step 1610”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soto in view of Simpson, in further view of Blander et al. (U.S. 2017/0286625).

As per Claim 8, Soto fails to explicitly disclose, but Blander discloses the system of claim 5, wherein the at least one of the first device and the second device is further configured to:
adjust a parameter of a model for computing life expectancy of the first individual by adjusting the overall risk modification value of the first individual ([0043 lines 1-5] "Referring again to FIG. 2A, the operations of the process 200 further includes determining the age adjustment factor 220 as a difference between the estimated lifespans obtained, for example, from the reference table 250 and the standard life expectancy table 260, respectively"), and
determine a life expectancy value for the individual based on the adjusted parameter, wherein the parameter determines an estimated chance of the first individual surviving to the life expectancy value using the morbidity risk to quantify a chance of disability of the first individual ([0043 lines 5-15] "If the estimated lifespan provided by the reference table 250 is higher than the standard life expectancy table 260, the age adjustment factor 220 is positive, and may indicate a gain in expected lifespan as compared to what is expected from the standard life expectancy table 260. On the other hand, if the estimated lifespan provided by the reference table 250 is lower than the standard life expectancy table 260, the age adjustment factor 220 is negative, and may indicate a loss in expected lifespan as compared to what is expected from the standard life expectancy table 260").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize life expectancy as in Blander in the system executing the method of Soto with the motivation of offering [0025] "by tracking relevant biomarkers and/or physiological markers, the technology described herein can be used to make focused dietary- and lifestyle-related recommendations (or provide other personalized interventions) such that the levels of the corresponding biomarkers may eventually be optimized to levels appropriate levels" as taught by Blander over that of Soto.

As per Claim 9, Soto fails to explicitly disclose, but Blander discloses the system of claim 6, wherein at least one of the first device, the second device, and the cloud computing device is further configured to:
determine a second risk modification factor for a particular age of a second individual different from the first individual, wherein the age of the second individual is different from the age of the first individual ([0042 lines 1-6] "Referring back to FIG. 2A, determining the age adjustment factor 220 for users above a threshold age (45 years in this example) can include determining a standard estimated lifespan (215) which is independent of the glucose level. This can be done, for example, by accessing a standard life expectancy table 260 as shown in FIG. 2D"), and
wherein the second risk modification factor is based on an aging model to predict one or more age related changes of the plurality of physiological parameters ([0043 lines 1-5] "Referring again to FIG. 2A, the operations of the process 200 further includes determining the age adjustment factor 220 as a difference between the estimated lifespans obtained, for example, from the reference table 250 and the standard life expectancy table 260, respectively").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize age as in Blander in the system executing the method of Soto with the motivation of offering [0025] "by tracking relevant biomarkers and/or physiological markers, the technology described herein can be used to make focused dietary- and lifestyle-related recommendations (or provide other personalized interventions) such that the levels of the corresponding biomarkers may eventually be optimized to levels appropriate levels" as taught by Blander over that of Soto.

Response to Arguments
Applicant's arguments filed 15 October 2020 have been fully considered but they are not persuasive.
In regards to the Objection to Claim 6, with respect to terms “de-confound” and “de-correlate” being known mathematical terms and should be interpreted as such, have been considered and are persuasive. The Objection to claim 6 has been withdrawn.
Applicant’s arguments in regards to 35 U.S.C. 101 rejection, see pages 8-13, have been fully considered but they are not persuasive. Applicant cites to examples 38-40 of the 2019 Guidelines, however the instant claims are distinctly different from the cited examples. In the examples 38-40 were directed to improvements in the technology itself and did not recite abstract ideas (examples 38 and 39). Whereas the instant claims are directed to an abstract idea and are not integrated into a practical application.
Applicant argues, see pages 8-11, that the independent claims are not directed to an abstract idea. Examiner respectfully disagrees. For example, a mathematical concept is presented in claim 1 wherein “derive one or more morbidity or mortality associated parameters based on the plurality of physiological parameters”, under broadest reasonable interpretation, would at least require a calculation to be performed to derive the plurality of physiological parameters into morbidity or mortality associated parameters, when the claim is interpreted in light of the Specifications. As disclosed by an example in Specifications [26] the physiological parameters are translated into “dynamic life expectancy in the form of years of life gained or lost”, which would use a calculation to translate the physiological parameter into life expectancy. See also Specifications [33] “Considering a parameter such as resting heart rate, it has been shown that there is a dose-dependent increase in mortality risk …” wherein a physiological parameter, such as a heart rate, is used as a factor for calculating mortality risk. Although the limitations from the Specifications are not read into the claims, the claims are interpreted in light of the Specifications. The various examples disclosed in the Specifications are taken into consideration when interpreting the claim limitations, and therefore under broadest reasonable interpretation, the claims are directed to an abstract idea under mathematical concepts.
	Additionally, as explained above under 35 U.S.C. 101 rejection, the claims are also directed to certain methods of organizing human activity by performing fundamental economic practice. The claims are directed to analyzing the physiological parameters of an individual and provide the individual with a morbidity or mortality associated parameters, which indicates a health risk of an individual. This information is presented to the individual to quantify and improve health, as disclosed in Specifications [29], which is to mitigate the risk of decreasing life expectancy or disease development. Risk mitigation is a fundamental economic practice, which is a certain method of organizing human activity, therefore the claims are directed to an abstract idea.
	Applicant argues, see pages 11-13, that the claims include elements that provide a practical application. Examiner respectfully disagrees. A wearable device including sensors is a generic computer component with the claim limitations providing generic functions to be performed by this generic component. The sensors of the wearable device is performing its generic function of capturing the individual’s physiological data, then transmit the data as a signal. The received signal is analyzed and updated into morbidity or mortality data, then the data is transmitted to another computing device. Mere instructions to use a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. Therefore, the claims are rejected under 35 U.S.C. 101.
	Applicant’s argument in regards to 35 U.S.C. 103 rejection, see pages 13-16, have been considered but are moot, because upon further search and consideration, with respect to the amendment to the claims, the referenced prior art Simpson teaches continuous lifestyle monitoring and dynamic, ongoing risk assessment, which Simpson discloses of continuously monitoring physiological data and updating the information regarding morbidity or mortality associated parameter to the user, as recited above under 35 U.S.C. 103 rejection. Therefore, the claims are rejected under 35 U.S.C. 103.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katra et al. (U.S. 8790259 B2) discloses methods and apparatus to determine the presence of and track functional chronotropic incompetence in an in-home setting under conditions of daily living.
Fogel (U.S. 2017/0177822) discloses systems and methods for providing personalized prognostic profiles.
Jain et al. (U.S. 2012/0290266) discloses a method including accessing an original data stream from a sensor, associating a timestamp with each of the samples in the data stream based on a system clock, and recording the original data stream with the associated timestamps.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697